Citation Nr: 0817309	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-15 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for benefits 
administered by the Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The appellant alleges that he served with the United States 
Armed Forces, Far East (USAFFE), from September 1942 to 
September 1946.

This matter is on appeal to the Board of Veterans' Appeals 
from a November 2005 decision by the above VA Regional 
Office, which determined that the claimant does not have the 
required miliary service to be eligible for VA benefits.


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant in this case had no recognized service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility to VA benefits, based 
upon qualifying service by the appellant, have not been met.  
38 U.S.C.A. §§ 101(2), 107(b), 1313, 1542 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), (4), 3.5, 3.6, 3.40, 
3.41, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
The Board, however, believes that the disposition of this 
case is based upon the operation of law.  As discussed below, 
the appellant has not achieved predicate status as a veteran 
under the law.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA has no effect on an appeal where the law 
is dispositive of the matter.  See Manning v. Principi, 16 
Vet. App. 534 (2002).  Because it has not been established 
that the appellant meets the definition of a "veteran" 
under the law for VA purposes, and since there is no 
additional and pertinent information to dispute the service 
department finding, further development would serve no useful 
purpose.  See 38 C.F.R. § 3.159(d)(1).  No amount of notice 
or assistance from VA can change the appellant's legal 
status, as certified to VA by the service department.

II.  Applicable Laws, Regulations, and Analysis

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

The appellant contends he has valid military service 
warranting a finding that he has basic eligibility for VA 
benefits.  In his Veteran's Application for Compensation 
and/or Pension, VA Form 21-526, filed in September 2005, the 
appellant wrote that he served as a private in the USAFFE NL, 
Company C, First Battalion, 14th Infantry, from September 
1942 to September 1946.  He further wrote that he was a 
prisoner of war of the Japanese at Garrison NARRA, Gamu, 
Isabela, Philippines.  In his VA Form 21-526, Veteran's 
Application for Compensation and/or Pension, filed in 
September 2005, the appellant indicated that he is unable to 
work due to loss of hearing in both ears, acute gastritis, 
and old age (he is 87 years of age).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  For the purpose of establishing 
entitlement to benefits, VA may accept evidence of service 
submitted by a claimant, such as a Department of Defense (DD) 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate United States service 
department under the following conditions: (1) the evidence 
is a document issued by the United States service department; 
(2) the document contains needed information as to length, 
time and character of service; and, (3) in the opinion of VA 
the document is genuine and the information contained in it 
is accurate.  38 C.F.R. § 3.203(a).

The record does not contain any verification of the 
appellant's service in the USAFFE other than the information 
he provided in his VA Form 21-526.  In July 1975 the NPRC 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro, supra.  In claims for VA benefits 
where requisite veteran status is at issue, the relevant 
question is whether the claimant has qualifying service under 
title 38 of the United States Code, and the regulations 
promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is conclusive 
and binding upon VA.  Thus, if the United States service 
department declines to certify an applicant's claimed service 
as qualifying for VA benefits purposes, the applicant's only 
recourse lies within the relevant service department, not VA. 
Soria, supra.

In summary, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  The Board must emphasize that even if 
there were documentation in the record from the Philippine 
government indicating recognition of the veteran's service as 
sufficient for entitlement to benefits from that nation, it 
would not be equally sufficient for benefits administered by 
VA.  This Department is bound to follow the certifications by 
the service departments with jurisdiction over U.S. military 
records.


We note that the veteran, on his April 2006 substantive 
appeal (VA Form 9), requested another certification of his 
service.  The RO wrote him in December 2006 to request any 
further information he might have to warrant further efforts 
to seek service verification, to include any military 
documents in his possession.  He has not, however, provided 
any further evidence that would warrant a request for re-
certification from the service department regarding his 
military service.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, his claim of 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994), 38 C.F.R. § 
3.1(y)(1).


ORDER

Because the appellant is not a veteran for purposes of 
entitlement to VA benefits, basic eligibility for VA benefits 
is not demonstrated, and the appeal is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


